Citation Nr: 1629241	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-38 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a neck condition, to include as secondary to a bilateral shoulder condition. 

2.  Entitlement to service connection for bilateral arms and hands neuropathy, to include as secondary to a bilateral shoulder condition. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel



INTRODUCTION

The Veteran served with the Army National Guard, with period of active duty for training (ACDUTRA) from December 2005 to August 2006 and inactive duty for training (INACDUTRA) in July 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and March 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board, in an April 2015 remand, remanded the claim to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development of the record.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed neck condition is attributable to any incident of service, to include as secondary to a service-connected disability.

2.  The competent medical evidence does not demonstrate that the Veteran's currently diagnosed bilateral arms and hands neuropathy is attributable to any incident of service, to include as secondary to a service-connected disability.


CONCLUSIONS OF LAW

1.  Service connection for neck condition, to include on a secondary service connection basis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

2.  Service connection for bilateral arms and hands neuropathy, to include on a secondary service connection basis, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  Furthermore, as part of the notice, VA must indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will obtain.  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); 38 C.F.R. § 3.159(b).  

Here, the record contains a copy of a correspondence from the Veteran dated in October 2008 which indicates that he received VCAA notice and did not intend to submit any additional evidence in support of his bilateral hand and arm radiculopathy claim.  This is fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  With regards to the neck condition claim, the Veteran received a VCAA notice letter dated in November 2009 which was also fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  The Veteran has not identified any additionally available evidence for consideration. 

Pursuant to the Board's April 2015 remand, the AMC was directed to obtain updated treatment records documenting the Veteran's treatment from various sources.  In addition, the Board directed the AMC to obtain an opinion from a VA examiner for the purpose of providing an opinion as to the etiology of the Veteran's neck condition and his bilateral hands and arms radiculopathy, to include whether either condition was secondary to a service-connected disability.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 14 (1999).

Prior to scheduling the Veteran for a VA medical examination, the AMC requested from the appropriate sources those records identified by the Board in its remand.  The AMC thereafter added those records to the claims file. 

The Board advised the AMC that it was to schedule the Veteran for an examination in relation to securing an opinion only if such an examination was necessary to provide a reliable opinion.  The Veteran was afforded a VA examination in August 2015, wherein the examiner reviewed the claims file.  Based on that review, including the particular documents identified in the remand directive from the Board, the examiner offered an opinion as to the etiology of the Veteran's neck condition and his bilateral hands and arms radiculopathy, and in particular opined as to whether either condition was secondary to a service-connected disability.  In light of the fact that the examiner carried out a thorough review of the claims file and explicitly discussed those details outlined in the Board's remand in the rationale, the Board finds that the AMC substantially complied with the Board's remand directives as to the left shoulder condition claim.  

VA has conducted medical inquiry in the form of VA compensation examinations to substantiate the claim of service connection.  38 U.S.C.A. § 5103A.  The Veteran was first afforded a VA examination in December 2008 in order to determine the nature and etiology of the neck condition and the bilateral hands and arms radiculopathy as well as to provide an opinion as to whether either condition was related to service.  Thereafter, the Veteran was afforded another VA examination in June 2010 in order to provide another opinion as to the etiology of the neck condition and the bilateral hands and arms radiculopathy.  As discussed above, the Veteran was more recently afforded a VA examination in August 2015 in order to carry out the Board's directive in its decision and remand.  As the VA examiners considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that all of these opinions are adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Legal Criteria

VA may grant service connection for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. 
§ 3.6(a) (2015).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2014).  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserves or the National Guard of any state.  38 C.F.R. § 3.6(d).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred during service, or, if the injury or disease preexisted such service, a showing that the injury or disease was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing that a purported injury or disease is connected to service, such that a veteran is entitled to potential benefits, requires competent and credible evidence of the following three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e. a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009). 

When a claim for service connection is based only on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

Notwithstanding the above, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Neck Condition Claim

The Veteran's service personnel records show that he served with the Army National Guard, with period of ACDUTRA from December 2005 to August 2006 and INACDUTRA in July 2008.  He contends that his neck condition, currently diagnosed as degenerative joint disease of the cervical spine, began in service following a March 2006 injury during a field exercise, so during his period of ACDUTRA.  In the alternative, the Veteran asserts that his neck condition developed following his discharge from service as secondary to his service-connected bilateral shoulder condition.  In either case, he asserts that he has continued to experience the neck condition through to the present day. 

The Veterans claims file contains several records documenting his treatment and care during his period of service with the Army National Guard; however, as discussed previously, only those records documenting his medical care during his periods of ACDUTRA and INACDUTRA are relevant in determining whether the neck condition was incurred in service.  To that end, the claims file does not contain any records during the periods of ACDUTRA and INACDUTRA which document complaints of, diagnoses, or treatment related to a neck condition.  An outpatient record dated in April 2006 details his initial shoulder injury and the subsequent treatment for his symptoms of right shoulder pain and slightly decreased range of motion.  However, neither that record nor any record subsequent to the March 2006 injury shows that the Veteran made any mention at all of any neck pain through to the end of the period of ACDUTRA in August 2006.  As for the period of INACDUTRA service in July 2008, there are records in the claims file which document a separate left shoulder injury in July 2008 that the Veteran incurred while training.  Although the Veteran does not contend that this left shoulder injury resulted in his neck condition, the Board nevertheless highlights the fact that he also did not complain of any neck pain while being treated for the injury.  

Between his period of ACDUTRA, which ended in August 2006, and his period of INACDUTRA in July 2008, the Veteran continued to receive treatment for his right shoulder condition, and then his bilateral shoulder condition once he injured his left shoulder as well.  Copies of those treatment records show that the Veteran was evaluated numerous times for the symptoms of his right shoulder injury.  He never made a complaint regarding his neck during this entire period.  On a May 2007 examination in preparation for a right shoulder surgery, it was reported that he had full range of motion of his neck and that there was no indication of any neurologic issues related to his neck. 

The Veteran was afforded a VA medical examination in December 2008 for the purpose of evaluating the neck condition.  In that examination, the Veteran reported that his neck pain had its onset in September 2008 but also confusingly reported that the injury occurred during active service.   He reported symptoms of stiffness, limited motion, and swelling.  After a physical examination and a review of the claims file, the examiner diagnosed torticollis.  The examiner did not offer an opinion as to the etiology of the neck condition.  

The Veteran submitted private Magnetic Resonance Imagery (MRI) testing results dated in September 2008.  This testing revealed a narrow disk and posterior spondylosis at C5-6.  The radiologist, a J.H., found that these results reflected possible herniation. 

Post-service outpatient records show that the Veteran first complained of symptoms of his neck condition around November of 2008.  A December 2008 record from the Michael O'Callaghan Federal Hospital shows that the Veteran reported experiencing pain at the base of the neck since July 2007.  An associated MRI dated in November 2008 revealed degenerative changes in the cervical spine, worst at C5-C6.  The diagnosis was cervical degenerative disc disease. 

The Veteran submitted a statement from a Dr. M.L. dated in September 2009, who stated that he began treating him for his orthopedic conditions in November 2006.  According to Dr. M.L., the Veteran underwent surgery on his right shoulder sometime after beginning treatment.  In an outpatient record referenced by Dr. M.L. and dated in September 2008, the possibility of C6 cervical radiculopathy was discussed.  Thereafter, as noted by Dr. M.L., the Veteran complained of pain at the base of the neck that started in July 2007.  He was subsequently diagnosed with carpal tunnel syndrome while cervical radiculopathy was not ruled out.  Dr. M.L. went on to opine that "it is possible that these symptoms correlate with his injury."  

The Veteran was afforded another VA examination in connection with his neck condition claim in June 2010.  During the examination the Veteran reported that he first experienced symptoms of a neck condition in March 2006 following the right shoulder injury in service and that the symptoms continued intermittently since then.  His symptoms included burning pain and cramping.  A radiological examination revealed a stable appearance of disc degenerative changes and cervical spondylosis at C5-C6.  The examiner maintained the diagnosis of cervical spine degenerative disc disease, and found that there was no evidence of cervical radiculopathy.  After reviewing the claims file, the examiner opined that the Veteran's cervical spine condition was not caused by or otherwise the result of the Veteran's injuries to his shoulders in service.  In support thereof, the examiner noted the lack of complaints of neck pain at the time of the shoulder injuries and the diagnosis of degenerative disc disease, which did not correspond with the type of injury the Veteran reported. 

In response to the Board's April 2015 remand, the Veteran was afforded another VA medical examination in August 2015.  After a review of the claims file, the examiner opined that it was less likely than not that the neck condition was causally related to the bilateral shoulder condition, to include the distinct right and left shoulder injuries that occurred during service.  In support thereof, the examiner noted that the Veteran did not report any symptoms of a neck condition following the March 2006 injury, and all of his examinations following that injury up to the point of the July 2008 injury were negative for any findings or diagnoses related to a neck condition.  Furthermore, the examiner highlighted the fact that the Veteran reported that the symptoms of his neck condition began in July 2007, between the two separate injuries.  Finally, the examiner stated that degenerative disc disease of the cervical spine (otherwise known as spondylosis) is a common phenomenon that is typically attributed to age related changes and is often first reported around the age of 40, which is exactly when the Veteran first reported experiencing neck pain. 

The post-service treatment records obtained by the AMC in response to the Board's remand directives show only continued treatment of the Veteran's neck condition, identified variously as cervical degenerative joint disease and cervical radiculopathy.  These outpatient records do not attribute the Veteran's neck condition to his service or specifically to his right and left shoulder injuries in service. 

Upon consideration of the evidence before it, the Board concludes that service connection for a neck condition is not warranted on either a direct or secondary basis.  The Veteran did not report any symptoms of a neck condition at any time during his periods of either ACDUTRA or INACDUTRA.  Although he contends now that his symptoms of pain and stiffness manifested following his initial right shoulder injury in March 2006, when he first reported those symptoms in late 2008 he stated that they began in July 2007, which falls in between the March 2006 right shoulder injury and the July 2008 left shoulder injury.  

In considering the probative value of the Veteran's assertions, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board recognizes that the lack of contemporaneous medical does not, in and of itself, render lay evidence not credible, although it is a factor in the Board's analysis.  Buchanan v. Nicholson, 451 F.3d 1331, 1337.  Furthermore, although the Board cannot reject a statement merely because it was made by an interested party, the interest of the person who made the statement may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . .").  

Here, the Veteran's inconsistent reporting of when the symptoms of his neck condition began weighs against the probative value of those statements.  As a lay person, he is competent to describe the symptoms of his neck condition and when he experienced those symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, even though the Veteran's treatment records both while in service and in between his periods of ACDUTRA and INACDUTRA demonstrate that he sought treatment for his shoulder conditions, none of these records reflect that the Veteran had any complaints, treatment, findings, or diagnoses related to his neck condition until after service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (holding that the Board can "weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Thus, the Board concludes that the Veteran has not set forth sufficient evidence that his neck condition began in service and continued through to the present day.  Accordingly, service connection on a direct basis for a neck condition under 38 C.F.R. § 3.303(a) must be denied. 

With regards to whether service connection on a secondary basis is warranted, the Board acknowledges that Dr. M.L. stated in the September 2009 opinion that it "is possible" that the Veteran's neck condition is related to the in-service shoulder injuries.  This opinion, however, is contradicted by the August 2015 VA medical examiner's opinion that it is less likely than not that the Veteran's neck condition was caused or aggravated by the in-service shoulder injuries or is otherwise attractable to his bilateral shoulder condition.  Where a probative medical opinion that discounts a veteran's assertion that an injury or disease is service connected is set against a medical opinion offered by the veteran in support of his claim, as it is here, the Board is entitled to independently assess the opinions and make a determination as to relative weight to assign to each opinion.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  If the Board finds that an opinion offered in support of the Veteran's claim is less persuasive than an opinion offered by a VA medical examiner, it may attribute more probative weight to the VA medical examiner's opinion, so long as that determination is supported by an adequate statement of reasons or bases for doing so.  D'Aires v. Peake, 22 Vet. App. 97, 107-108 (2008).

On the one hand, the opinions offered by the August 2015 VA examiner are supported by evidence in the Veteran's record as well as medical evidence regarding the etiology of degenerative disc disease of the cervical spine.  A VA medical examiner's opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Here, the August 2015 VA examiner provided a clear rationale for the opinion that is supported by the evidence in the claims file; as such, the Board ascribes significant probative weight to the opinion. 

By contrast, Dr. M.L. does not provide any rationale for the opinion that it there is a possible connection between the neck and bilateral shoulder conditions beyond a summary review of the Veteran's orthopedic history.  In addition, although it is not required that a doctor's opinion as to etiology be stated to an absolute certainty, service connection may not be based on resort to speculation or remote possibility.  38 C.F.R. § 3.102.  Accordingly, an opinion phrased in terms tantamount to "may" be related is an insufficient basis for an award of service connection.  See Bloom v. West, 13 App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provided the required degree of  medical certainty).  Dr. M.L.'s September 2009 opinion, couched as it is in the speculative language "it is possible...", cannot support the Veteran's claim of service connection, especially in light of the fact that it is not supported by any rationale other than a reference to the Veteran's medical history. 

The Board therefore ascribes more probative weight to the August 2015 VA examiner's opinion than it does to Dr. M.L.'s September 2009 opinion.  Furthermore, although the Veteran contends generally that service connection on a secondary basis is warranted, there is no evidence in the record which indicates that he is competent enough through expertise or knowledge to conclude that his neck condition is the result of or otherwise attributable to his bilateral shoulder condition.  Jandreau v. Nicholson, 491 F.3d 1372 (Fed. Cir. 2007).  This type of medical determination is made through the use of clinical evaluations by a medical professional with the specialized education, training, or experience to offer an opinion regarding the etiology of a disease.  In light of the fact that the Veteran's assertions are not supported by the medical evidence before the Board, as well as the Board's determination that the VA examiner's opinion is more persuasive than Dr. M.L.'s opinion., the Board concludes that the preponderance of the evidence is against a finding that the Veteran's neck condition is secondary to his bilateral shoulder condition.

The Veteran may still be entitled to service connection for neck condition if all of the evidence establishes that the Veteran's disorder was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show incurrence in service and the determination that the evidence does not warrant granting service connection on a secondary basis, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's neck condition was otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance of the evidence is also against the claim under 38 C.F.R. § 3.303(d).  

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).

Bilateral Hand and Arm Radiculopathy

The Veteran contends that he developed his bilateral hand and arm radiculopathy as a result of the in-service shoulder injuries he incurred in March 2006 and July 2008, respectively.  In the alternative, the Veteran contends that his bilateral hand and arm radiculopathy was aggravated to a compensable degree by the service-connected bilateral shoulder condition. 

The Veteran's claims file does not contain any records during the periods of ACDUTRA and INACDUTRA which document complaints of, diagnoses, or treatment related to a bilateral hand and arm radiculopathy.  An outpatient record dated in April 2006 details his initial shoulder injury and the subsequent treatment for his symptoms of right shoulder pain and slightly decreased range of motion.  However, neither that record nor any record subsequent to the March 2006 injury shows that the Veteran made any mention at all of any hand and arm radiculopathy symptoms through to the end of the period of ACDUTRA in August 2006.  As for the period of INACDUTRA service in July 2008, there are records in the claims file which document a separate left shoulder injury in July 2008 that the Veteran incurred while training.  Although the Veteran does not contend that this left shoulder injury resulted in his bilateral hand and arm radiculopathy, the Board nevertheless highlights the fact that he also did not complain of any hand or arm pain while being treated for the injury.  

The Veteran was afforded a VA medical examination in December 2008 in connection with his claim of service connection for bilateral arm and hand radiculopathy.  During the examination he stated that the symptoms of radiculopathy began after the surgery on his right shoulder in August 2007.  Those symptoms included numbness, paresthesias, and dysesthesias.  The examiner provided the following diagnosis: undiagnosed bilateral hand and arm numbness which could be due to a cervical radiculopathy or carpal tunnel syndrome or prior shoulder conditions.  No opinion as to the etiology of the condition was offered by the examiner. 

As discussed previously, the Veteran submitted private Magnetic Resonance Imagery (MRI) testing results dated in September 2008.  This testing revealed a narrow disk and posterior spondylosis at C5-6.  The radiologist, a J.H., found that these results reflected possible herniation.  J.H. suggested that the herniation "could produce cord or vertebral compression contributing to the patient's symptoms" and further that the "Luschka joint on the left also narrows the foramen which may also be a contributing factor." 

Post-service treatment records show that the Veteran first sought treatment for his bilateral hand and arm radiculopathy in late 2008.  In an outpatient record from Michael O'Callaghan Federal Hospital and dated in November 2008, the Veteran asserted that his symptoms of bilateral finger numbness and hand weakness began in August 2007 and progressively worsened from then.  A nerve conduction study revealed increased bilateral median motor distal latencies and decreased left ulnar sensory conduction velocity, both of which suggested carpal tunnel syndrome.  The examiner did state, however, that distal small-fiber neuropathy as well as cervical radiculopathy could not be ruled out.  Thereafter, as reflected in a December 2008 outpatient record, the Veteran was afforded an MRI of his cervical spine, which ultimately resulted in a diagnosis of bilateral moderate entrapment neuropathy at wrist (i.e. carpal tunnel syndrome).  In addition, the examiner who provided the carpal tunnel syndrome diagnosis commented that there was possible contribution to the radiculopathy symptoms from the neck condition.  A February 2009 record indicates that the connection between the neck condition and the radiculopathy symptoms was again discussed with the Veteran.  However, that connection was discounted in an April 2009 record pursuant to the Veteran's consultation with a spine specialist.  

The Veteran submitted a statement from a Dr. M.L. dated in September 2009, who stated that he began treating him for his orthopedic conditions in November 2006.  According to Dr. M.L., the Veteran underwent surgery on his right shoulder sometime after beginning treatment.  In an outpatient record referenced by Dr. M.L. and dated in September 2008, the possibility of C6 cervical radiculopathy was discussed.  Thereafter, as noted by Dr. M.L., the Veteran complained of numbness and tingling symptoms that began in January 2008.  He was subsequently diagnosed with carpal tunnel syndrome while cervical radiculopathy was not ruled out.  Dr. M.L. went on to opine that "it is possible that these symptoms correlate with his injury."  In support thereof, Dr. M.L. referred to the March 2006 injury in service in which an individual stepped on the Veteran's shoulder and twisted his foot.  According to Dr. M.L., this type of injury may have contributed to cervical radiculopathy, which in turn "may lower the threshold for clinical manifestation of carpal tunnel i.e. 'double crush' phenomenon." 

The Veteran was afforded another VA medical examination in June 2010 for the purpose of providing an opinion as to the etiology of the bilateral hand and arm radiculopathy.  The examiner's review of the claims file indicates that the Veteran had surgery on his right and left hand in July 2009 and March 2010, respectively.  The Veteran reported his symptoms as a tingling and burning feeling in the palmar aspect of his fingers as well as decreased grip strength.  The examiner maintained the diagnosis of carpal tunnel syndrome for both hands.  As for the etiology of the bilateral radiculopathy condition, the examiner found that the condition was a direct result of carpal tunnel syndrome, which was confirmed by EMG studies and improved by surgery for the condition.  Therefore, the examiner stated that the radiculopathy condition was not caused by or the result of the shoulder injuries. 

In response to the Board's April 2015 remand, the Veteran was afforded a new VA medical examination in August 2015.  After a review of the claims file, the examiner opined that it was less likely than not that the bilateral hand and arm radiculopathy was causally related to the bilateral shoulder condition, to include the distinct right and left shoulder injuries that occurred during service.  In support thereof, the examiner noted that all of his symptoms and prior examinations are consistent with a diagnosis of carpel tunnel syndrome.  According to the examiner, carpel tunnel syndrome is due to median nerve entrapment at the wrist area and therefore highlighted the fact that neither of the shoulder injuries in service involved the wrist area.  Furthermore, the examiner noted that none of the prior examinations or treatment records show complaints of radicular symptoms that radiate into the arms.  In conclusion, the examiner stated that there is no anatomical relationship between the shoulder and the median nerve at the wrist level.  

The post-service treatment records obtained by the AMC in response to the Board's remand directives show only continued treatment of the Veteran's bilateral carpel tunnel syndrome.  These outpatient records do not attribute the Veteran's carpel tunnel syndrome to his service or specifically his right and left shoulder injuries in service. 

Upon consideration of the evidence before it, the Board concludes that service connection for bilateral hand and arm radiculopathy is not warranted on either a direct or secondary basis.  The Veteran did not report any symptoms of bilateral hand and arm radiculopathy at any time during his periods of either ACDUTRA or INACDUTRA.  According to his post-service treatment records, he began experiencing symptoms of bilateral hand and arm radiculopathy in January 2008, which falls in between the March 2006 right shoulder injury and the July 2008 left shoulder injury.  There is no evidence in the record which suggests that the Veteran's bilateral hand and arm radiculopathy was incurred in service or is otherwise attributable to service.  Therefore, service connection on a direct basis pursuant to 38 C.F.R. § 3.303(a) is denied. 

As stated previously, the Veteran as a layperson is competent to describe the symptoms of bilateral hand and arm radiculopathy, and there is no doubt that he has symptoms of this condition.  Layno, 6 Vet. App. at 469.  However, the evidence does not show that he has the specialized education, training, or experience to offer an opinion regarding the etiology of the condition.  Jandreau, 491 F.3d at 1372.  Specifically, the Veteran asserts that his bilateral radiculopathy, diagnosed as carpel tunnel syndrome, is secondary to his service-connected bilateral shoulder condition.  The Board finds, however, that the evidence of record does not support this connection. 

A review of the record does indicate that around late 2008 and early 2009, when the Veteran first started seeking treatment for the symptoms of his bilateral hand and arm radiculopathy, his treatment providers set forth the possibility that his radiculopathy symptoms were related to his shoulder injuries by way of his potential development of cervical radiculopathy due to those shoulder injuries.  However, as indicated in an April 2009 outpatient record, the connection between the bilateral hand and arm radiculopathy symptoms and the shoulder condition was discounted once a formal diagnosis of carpel tunnel syndrome was confirmed.  Dr. M.L. also set forth the possibility that the bilateral hand and arm radiculopathy was related to the in-service shoulder injuries.  However, as discussed previously, this opinion lacks probative value as it is couched in speculative language and is not supported by a thorough rationale.  Bloom, 13 App. at 187. 

Instead, the Board finds that the August 2015 VA examiner's opinion has more probative value in determining whether the Veteran's bilateral hand and arm radiculopathy is secondary to his service-connected bilateral shoulder condition.  That opinion, which discounts the connection between the bilateral hand and arm radiculopathy and the bilateral shoulder condition, is supported by a clear rationale that takes into consideration the Veteran's history of symptoms and medical knowledge regarding carpel tunnel syndrome. See Nieves-Rodriguez, 22 Vet. App. at 303; Sklar, 5 Vet. App. at 140. 

The Board therefore ascribes more probative weight to the August 2015 VA examiner's opinion than it does to Dr. M.L.'s September 2009 opinion.  Furthermore, although the Veteran contends generally that service connection on a secondary basis is warranted, there is no evidence in the record which indicates that he is competent enough through expertise or knowledge to conclude that his carpel tunnel syndrome is the result of or otherwise attributable to his bilateral shoulder condition.  Jandreau, 491 F.3d at 1372.  In light of the fact that the Veteran's assertions are not supported by the medical records before the Board, as well as the Board's determination that the VA examiner's opinion is more persuasive than Dr. M.L.'s opinion., the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hand and arm radiculopathy is secondary to his bilateral shoulder condition.

The Veteran may still be entitled to service connection for bilateral hand and arm radiculopathy if all of the evidence establishes that the Veteran's disorder was incurred in service.  38 C.F.R. § 3.303(d).  However, in recognition of the absence of evidence tending to show incurrence in service and the determination that the evidence does not warrant granting service connection on a secondary basis, the Board finds that the preponderance of the evidence weighs against a finding that the Veteran's bilateral hand and arm radiculopathy was otherwise attributable to service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A preponderance of the evidence is also against the claim under 38 C.F.R. § 3.303(d).  

In summary, as the preponderance of the evidence is against the Veteran's service connection claim, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a neck condition, to include as secondary to the service-connected bilateral shoulder condition, is denied.

Entitlement to service connection for bilateral hand and arm radiculopathy, to include as secondary to the service-connected bilateral shoulder condition, is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


